COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                   §

                                                   §               No. 08-20-00201-CV
  IN RE:
                                                   §         AN ORIGINAL PROCEEDING
  FIRSTLIGHT FEDERAL CREDIT
  UNION,                                           §                IN MANDAMUS
  RELATOR.                                         §

                                                  §

                                  MEMORANDUM OPINION

       Relator FirstLight Federal Credit Union has filed an unopposed motion to dismiss this

petition for a writ of mandamus because Real Parties in Interest have filed a Third Amended

Petition in the trial court that resolves the issues Relator sought to address in this mandamus

action. The motion is granted. This mandamus action is dismissed.



December 2, 2020
                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.